DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
	The amendment filed on June 24, 2022 is acknowledged. Claims 1-16 remain pending wherein claims 1-6 and 14 remain withdrawn, albeit claim 14 is subject to rejoinder. Applicant amended claims 7-10 and 12-16. 
	The claim objections and the 35 U.S.C. 112 rejections set forth in the previous Office action have been withdrawn in light of the amendment. 
Terminal Disclaimer
The terminal disclaimer filed on June 24, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9,714,916 has been reviewed and is accepted. The terminal disclaimer has been recorded. Consequently, the obviousness double patenting rejection set forth in the previous Office action has been withdrawn. 
Response to Arguments
The amendment necessitated the new grounds of rejection below. However, Applicant’s arguments with respect to the disclosure of Nagai et al. and Atchley et al. remain pertinent. The pertinent arguments that are unpersuasive are addressed below.
Applicant argues that the amended claims are patentable over the combination of Nagai et al. and Atchley et al. because the combination fails to disclose or suggest counting a residual diluted sample after performing an unblocking operation (i.e. the subject matter recited in the last four lines of independent claims 7, 12, 15, and 16). The argument is not persuasive. According to Atchley et al., when a pore-blocking event is detected, one action that can be taken is to remove the blockage and re-analyze the sample (see lines 35-36, col. 10). Based on the disclosure of Atchley et al., it would have been obvious to one of ordinary skill in the art to configure the analyzer taught by Nagai et al. to obtain a residual aliquot of the sample for re-analysis when a pore-blocking event is detected by the analyzer. Moreover, given that the analyzer taught by Nagai et al. retains a residual volume of the sample in the last reaction cell SC (see lines 20-22, col. 11), it would have been obvious to one of ordinary skill in the art to further configure the analyzer to use the residual volume in the last reaction cell SC for the re-analysis. Regarding Applicant’s argument that the residual volume disclosed by Nagai et al. may not be sufficient for re-analysis, given that Atchley et al. disclose the possibility of re-analysis when a pore-blocking event is detected, it would have been obvious to one of ordinary skill in the art to retain a residual volume that is sufficient for re-analysis.   
Consequently, Applicant’s argument that the amended claims are patentable over the combination of Nagai et al. and Atchley et al. because the combination fails to disclose or suggest counting a residual diluted sample after performing an unblocking operation is not persuasive, and independent claims 7 and 15 remain rejected based on the combination.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7-11 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nagai et al. (US 6,909,269 B2) in view of Atchley et al. (US 8,146,407 B2).
With respect to claims 7 and 15, Nagai et al. disclose a particle analyzer for analyzing a sample containing particles (e.g. cells), the analyzer comprising (see Figs. 1 and 12):
a plurality of reaction cells (51, 52 and SC of element 53), where a sample undergoes multistage dilution until the sample of a desired dilution ratio is obtained in a last reaction cell SC*, said last reaction cell SC comprising a liquid inlet tube (conduit connecting cell 52 to cell SC, see lines 53-62, col. 10), a liquid outlet tube (tube connected to “open air”, see Fig. 12), and a liquid discharging tube (conduit comprising V2, see Fig. 12), said liquid discharging tube having a liquid discharge valve V2 which switches between a closed status and an opened status based on a control signal; 
a counting system, which comprises a counting cell 4/5, said counting system counting particles in the sample injected into the counting cell and outputting a pore voltage (see lines 20-25, col. 5); 
a liquid addition system P configured to acquire a portion of the diluted sample from the last reaction cell SC and inject the acquired diluted sample into the counting cell (see lines 10-15, col. 11); and 
a signal processing and control apparatus 102 (see Fig. 2) configured to acquire the pore voltage, control the liquid discharge valve V2 of the last reaction cell SC to be in a closed status so as to maintain a residual diluted sample in the last reaction cell SC after the liquid addition system P acquires the diluted sample from the last reaction cell SC and injects the acquired diluted sample into the counting cell 4/5 (see lines 10-15, col. 11; see also lines 63-65, col. 10 disclosing that liquid discharge valve V2 is closed once the liquid addition system P acquires the diluted sample from the reaction cell SC). 
The analyzer disclosed by Nagai et al. differs from the claimed invention in that Nagai et al. do not disclose that the analyzer is configured to monitor pore blocking during counting. Naturally, Nagai et al. do not disclose suspending the counting step, performing an unblocking operation when the pore blocking occurs, or controlling the liquid addition system to acquire and inject at least a portion of the residual diluted sample to the counting cell after performing the unblocking operation, and re-analyze the sample in the counting cell by an impedance method.  
However, it is well-known that particle analyzers are susceptible to pore-clogging that impedes the ability of the analyzers to accurately count particles (see lines 1-10, col. 2 of Atchley et al.). According to Atchley et al., when a pore blocking event is detected (e.g. via a voltage change exceeding a threshold, see lines 30-35, col. 4), an unblocking operation must be conducted (see lines 10-12, col. 2), and particle counting can be restarted to ensure accurate analysis (see lines 35-36, col. 10). In light of the disclosure of Atchley et al., it would have been obvious to one of ordinary skill in the art to configure the Nagai et al. analyzer to detect a pore blocking event by monitoring pore voltage, perform an unblocking operation if a pore blocking event is detected, and restart particle counting for a given sample after performing the unblocking operation. Moreover, given that the analyzer taught by Nagai et al. retains a residual volume of the sample in the last reaction cell SC (see lines 20-22, col. 11), it would have been obvious to one of ordinary skill in the art to further configure the analyzer to use the residual volume in the last reaction cell SC for the restart of the particle counting. 
*The limitation is recitation of intended use that does not further limit the claimed invention. Because the claimed invention is directed to an analyzer (as opposed to a method), the limitation is satisfied by any serially-arranged cells (i.e. chambers) that can be used to dilute a sample, regardless of whether the cells are actually used to perform multistage dilution. 
With respect to claim 8, upon completing the measurement of a sample (e.g. performing recounting), the signal processing and control apparatus outputs a discharge control signal to open the liquid discharge valve V2 to flush the reaction cell SC (see lines 23-25, col. 11).
With respect to claim 9, according to Atchley et al., pore blocking is detected only within a set time period so that false-positive detection of pore blocking caused by transient anomalies can be ignored (see lines 10-16, col. 10). In light of the disclosure, it would have been obvious to one of ordinary skill in the art to provide the Nagai et al. analyzer with a timer and configure the signal processing and control apparatus to control said timer to start timing once counting commences, control the timer to output a time signal when a predetermined period is reached, and suspend the counting and perform the unblocking operation only if pore blocking occurs within the predetermined period. 
With respect to claim 10, as discussed above, the Nagai et al. analyzer is configured to discharge the diluted sample in the reaction cell SC upon completion of the measurement, wherein the discharge is accompanied by opening the liquid discharge valve V2 (see line 23, col. 11). Consequently, the signal processing and control apparatus must be configured to output a discharge control signal to the liquid discharge valve V2 to open the valve. 
With respect to claim 11, the signal processing and control apparatus would be configured to determine whether the pore blocking occurs according to deviation from a baseline (threshold) voltage (see lines 30-35, col. 4 of Atchley et al.).
Allowable Subject Matter
Claims 12, 13 and 16 are allowed*.
*Because claim 12 is allowed, claim 14 is subject to rejoinder. 
The following is a statement of reasons for the indication of allowable subject matter:  
Nagai et al. disclose a particle analyzer for analyzing a sample containing particles (e.g. cells), as discussed above. Moreover, pursuant to the teachings of Atchley et al., it would have been obvious to one of ordinary skill in the art to configure the analyzer to recount a sample using a residual volume of the sample when a pore-blocking event is detected, as discussed above. However, the combination of Nagai et al. and Atchley et al. do not disclose or suggest maintaining the residual volume of the sample in a tube as recited in independent claims 12 and 16. Rather, the residual volume in the modified Nagai et al. analyzer would be maintained in the last reaction cell SC (see Fig. 12 and lines 20-22, col. 11). Moreover, based on the disclosure of Nagai et al., there is no motivation to maintain the residual volume of the sample in a tube as recited in independent claims 12 and 16 so as to arrive at the claimed inventions. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL S HYUN whose telephone number is (571)272-8559. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL S HYUN/             Primary Examiner, Art Unit 1796